Citation Nr: 0809418	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-28 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date than January 6, 1997 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The veteran subsequently 
relocated to Florida, and the RO in St. Petersburg, Florida, 
has jurisdiction over the veteran's claims file.   

A January 2003 Board decision found new and material 
evidence, reopened service connection for PTSD, and remanded 
the claim to the RO for adjudication of service connection 
for PTSD on the merits.  The December 2003 rating decision on 
appeal then granted service connection for PTSD and assigned 
an effective date of January 18, 1997 for the grant of 
service connection.  

This case was remanded in January 2007 to afford the veteran 
a personal hearing. The veteran appeared and testified at a 
personal hearing in July 2007 before the undersigned Acting 
Veterans Law Judge sitting in St. Petersburg, Florida.  A 
transcript of the hearing has been added to the record.


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
received by VA on August 10, 1993.  

2.  A May 1995 rating decision denied service connection for 
PTSD; notice of this decision was issued on May 15, 1995; and 
the veteran's notice of disagreement with denial of service 
connection for PTSD was received on May 26, 1995.

3.  Entitlement to service connection for PTSD arose on July 
1993, the date competent medical evidence shows that the 
veteran was first diagnosed with PTSD.




CONCLUSION OF LAW

The criteria for an earlier effective of August 10, 1993 for 
the grant of service connection for PTSD have been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting the 
earliest possible date for service connection permitted by 
the effective date regulations, which represents a full grant 
of the benefits sought on appeal, and an earlier effective 
date is not legally possible.  In cases such as this, where a 
claim cannot be further substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for any additional benefit, VA is not 
required to meet the duty to assist a claimant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002); see also VAOPGCPREC 5-2004.

Earlier Effective Date for Service Connection for PTSD

The effective date law and regulations provide that, unless 
otherwise specified, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase is to be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) 
("date of receipt of claim or date entitlement arose, 
whichever is later"). 

In this case, the veteran's original claim for service 
connection for PTSD was received by VA on August 10, 1993.  A 
May 1995 rating decision denied service connection for PTSD 
(decision dated May 5, 1995).  Notice of this decision was 
mailed on May 15, 1995.  

On May 26, 1995 VA received from the veteran's representative 
U.S. Social Security Administration Office of Hearings and 
Appeals an April 1995 examination report that reflects 
diagnoses of affective disorders and anxiety-related 
disorders, accompanied by a cover letter dated May 9, 1995, 
which referenced a "disability decision," and indicated 
that the evidence was "new and material evidence for use in 
support of claim for service connected disability."   

The Board finds that the veteran's representative's 
submission, dated May 9, 1995 but not received at VA until 
May 26, 1995, reasonably construed, constituted a notice of 
disagreement with May 1995 rating decision denial of service 
connection for PTSD.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that VA should look at 
both the actual wording and the context of a document to 
determine whether a writing is a notice of disagreement.  See 
Jarvis v. West, 12 Vet. App. 559 (1999).  

In this case, looking at the wording of the representative's 
document that was received on May 16, 1995, although the 
representative used the words "new and material," he also 
indicated that the evidence was "in support of claim for 
service connected disability," thus acknowledging a prior 
claim for service connection, not just a new claim to reopen.  
Special wording is not required to constitute a notice of 
disagreement, only that the writing be in terms that can be 
reasonably construed as disagreement with the rating 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2007). 

Looking at the context of the May 26, 1995 document, the 
representative's submission followed immediately after the 
May 1995 rating decision, which was written on May 5, 1995, 
though not mailed until May 15, 1995.  It is likely that the 
veteran's representative received a copy of the rating 
decision on May 5, 1995, so was directly responding to the 
May 1995 rating decision denial of service connection for 
PTSD.  The most reasonable construction of the 
representative's reference to "disability decision" in the 
May 26, 1995 document is to the recently adjudicated May 1995 
rating decision.  See Fenderson v. West, 12 Vet. App. 119, 
129 (1999) (where a notice of disagreement from the 
representative was received after the date of the rating 
decision, but prior to date of mailing (notice) of the rating 
decision, the Court held the representative's statement was a 
notice of disagreement on the assumption that the 
representative had learned of the RO's denial prior to the 
mailing of RO's notification letter). 

Consequently, the veteran entered a timely appeal of the May 
1995 rating decision denial of service connection for PTSD, 
so the May 1995 rating decision did not become a "final" 
decision so as to subsequently require new and material 
evidence to reopen a claim.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2007).  The result is that the 
veteran's August 10, 1993 claim for service connection for 
PTSD has been continuously on appeal until granted by the 
December 2003 rating decision on appeal that also assigned 
the effective date for the grant of service connection.  
Because the veteran's claim for service connection for PTSD 
was received on August 10, 1993, the proper effective date 
for the grant of service connection for PTSD is August 10, 
1993.  

The evidence also shows that entitlement to service 
connection for PTSD arose on July 1993, the date competent 
medical evidence shows that the veteran was first diagnosed 
with PTSD.  The October to November 1994 VA hospitalization 
report reflects that VA had diagnosed PTSD in July 1993.  
Because the date of receipt of claim on August 10, 1993 is 
the later than the date entitlement arose in July 1993, 


the proper effective date is later of the two dates, August 
10, 1993.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).  As August 10, 1993 is 
the earliest date provided by the effective date statute and 
regulation for the grant of service connection, an earlier 
effective date than August 10, 1993 is not legally possible.


ORDER

An earlier effective of August 10, 1993 for the grant of 
service connection for PTSD is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


